El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Versa este pleito sobre retracto legal. La acción ejerci-tada prosperó y la parte vencida, el demandado Roig, apeló para ante esté Tribunal Supremo. Señala en sn alegato va-rios errores que liemos estudiado cuidadosamente. Algunos de ellos carecen de importancia. A nuestro juicio sólo exis-ten tres cuestiones envueltas dignas de estudio, a saber: la relativa a la división o indivisión de la finca; la referente a *452si’ dados los términos del contrato de venta celebrado por el demandado Roig, puede la demandante Central Pasto Viejo subrogarse en sn lugar, y la consignación.
Comenzaremos por narrar los hecbos en la forma más clara, corta y concreta qxie nos sea posible. Al disentir las cuestiones envueltas, nos referiremos a otros hechos que complementan la narración general que ahora haremos.
Se trata de una finca rústica denominada “Rosario,” si-tuada en el barrio de Antón Ruiz, del término municipal de Humacao. Según el registro tiene doscientas cuerdas. Se-gún un plano presentado como prueba, 175 cuerdas y 789 milésimas de otra.
En 1903 dicha finca se inscribió en el Registro de la Pro-piedad de Humacao, a favor de doña Rosario Mandry y de sus siete hijos nombrados Juan, Arturo, María, Ana, Luis, Rafael y José Frías y Mandry por título de herencia del es-poso y padre don Francisco Frías y Aguilar, una mitad a favor de la viuda y una catorce avas partes a favor de cada uno -de los hijos, poseídas en común y proindiviso.
En el propio año de 1903 se inscribieron en el registro a favor de José Toro Ríos los derechos correspondientes a cinco de los hijos, a saber: Juan, Arturo, Ana, Luis y Rafael adquiridos por compra y además dos catorce avas par-tes ' compradas también a doña Rosario, quedando así con-vertido Toro Ríos en dueño de siete catorce avas partes de la finca o sea la mitad de la misma.
En 1905 falleció doña Rosario sin otorgar testamento.. Parece que nada se gestionó en cuanto a su herencia hasta 1923 en que fueron declarados herederos sus hijos Ana, Luis, Rafael, Arturo, Ramón, María y José. Son siete y los nom-bres coinciden con los consignados en el registro en 1903, excepto Ramón que seguramente es el Juan de 1903.
En 1908 el condomino José Frías y Mandry vendió a Luis Recufd casado con la condueña María, su participación en la finca, tanto la que le correspondía por herencia de su padre, una catorce avas parte, cuanto la que heredó de su madre *453o sea la séptima parte de cinco catorce avas partes — se dice sexta parte. Presentado el título para su inscripción en el registro, sólo lo inscribió el registrador en cuanto a la ven-ta del condominio de una catorce avas partes y no en cuanto al otro por constar todavía la inscripción a favor de doña Rosario.
En el propio año de 1908 Luis Recurd y su esposa Ma-ría. Frías y Mandry, comparecieron ante notario 'y vendie-ron a Miguel Bustelo y su esposa una finca rústica que des-criben como un predio de 69 cuerdas situado en Antón Ruiz del municipio de Iíumacao. Hay una cláusula en la escri-tura que dice:
“2‘-’ Que la ñuca descrita, les pertenece en esta forma: parte, que adquirió la doña María por herencia de sus padres; y otra parte por compra a don José Frías y Mandry y otros, constando aún ins-crita a nombre de doña Rosario Mandry y forma parte de otra finca de mayor número de cuerdas que poseía en común proindiviso con don José Toro Ríos, y si bien es cierto que la división material de la finca está hecha, no se ha otorgado aún la correspondiente es-critura. ”
La palabra otros parece usarse para comprender los de-rechos de los otros hermanos adquiridos por herencia ma-terna, excepto Rafael pues en cuanto a éste consta que en 1911 vendió su participación materna a Antonio Torres, que Torres, en 1912, la transfirió a la Borinquen Sugar Co., con-virtiéndose finalmente en dueña la demandante Central Pasto Viejo.
La escritura de venta otorgada por los esposos Recurd-Frías a Bustelo, no se ha inscrito en el registro de la pro-piedad. Tampoco constan inscritas, aunque sí anotadas, las transferencias del condominio adquirido a virtud de heren-cia materna por Rafael Frías o sea el condominio pertene-ciente en la actualidad a la demandante.
En 23 de diciembre de 1922, los esposos Bustelo se com-prometieron a vender al demandado Antonio Roig varias fin-cas. Una cláusula del contrato dice:
*454“Es condición esencial de este contrato que los esposos Bustelo venderán también al Sr. Roig la finca ‘Rosario,-’ compuesta de 69 cuerdas, más o menos, radicada en el barrio de ‘Antón Ruiz’ de Ilumacao, al precio de $195.00 cada cuerda. Este precio de la venta está sujeto a la mensura que se- baga del terreno, y se hace bajo la misma estipulación de evicción y saneamiento que se ha fi-jado para las otras fincas objeto del presente contrato.
“En consideración a la venta que hacen los esposos Bustelo al Sr. Roig de la finca ‘Rosario’, fijan dichos esposos como condición esencial de dicha venta, además de todas las estipulaciones prece-dentes, la condición de que el Sr. Roig le ceda a dichos esposos un lote de cien cuerdas de' terreno que segregará el Sr. Roig de su finca ‘Pitajaya,’ de la Bejuca, frente a la carretera de Humacao a la Playa, cuya cesión se hará en arrendamiento por un término de diez años a razón de $7.00 por cuerda al año, y las contribu-ciones. ’ ’
Enterada la demandante del contrato de 23 de diciembre de 1922, el 30 del propio mes y año radicó la demanda de retracto origen de este pleito y una moción que copiada en lo pertinente dice:
“Que en poder del Secretario de la Corte de Distrito de Huma-cao, la demandante ha consignado con esta fecha la suma de doce mil dollars, que cubre con exceso el importe en que ha sido vendida cierta parcela de terreno que la demandante intenta retraer me-diante el ejercicio de esta acción de retracto legal.
“Que la venta de la parcela de terreno mencionada se realizó por la suma de $11,018.09; y la demandante calcula $981.91 el im-' porte de los gastos del contrato y de cualquier otro desembolso legí-timo que pueda haber sido hecho por los demandados. -
“Por lo que a la corte suplica, se sirva admitir la demanda alu-dida y tener por hecha la consignación y depósito de la cantidad de doce- mil dollars, dando curso al asunto en la forma dispuesta por la ley.”
La corte tuvo por hecha la consignación y el pleito siguió adelante hasta que se dictó la sentencia apelada en agosto 13 de 1923 declarando la demanda con lugar.
Con respecto a cuál es la ley reguladora de este caso no *455hay disputa entre las partes, todas convienen en que está contenida en los artículos 1424 y 1425, que dicen:
“Art. 1424. — El retracto legal es el derecho de subrogarse, con las mismas condiciones estipuladas en el contrato, en lugar del que adquiere una cosa por compra o dación en pago.
“Art. 1425. — El copropietario de una cosa común podrá usar del retracto en el caso de enajenarse a un extraño la parte de todos los demás condueños o de algunos de ellos.
“Cuando dos ó más copropietarios quieran usar del retracto, sólo podrán hacerlo a prorrata de la porción que tengan en la cosa común. ’ ’
La controversia está en la apreciación de los hechos y en la interpretación de la ley aplicada al caso concreto de-batido.
¿Existe un estado de indivisión en la finca “Eosarió”*? La parte demandante sostiene que sí y la corte sentencia-dora le dió la razón. La parte demandada sostuvo en la corte inferior e insiste ahora en apelación en que la finca fué materialmente dividida entre los condueños.
Si examinamos las constancias del registro, resulta de ellas la finca poseída en común y proindiviso. Ya nos he-mos referido a la inscripción a favor de doña Eosario Man-dry y de sus hijos y a las ventas de ciertos condominios y ahora diremos que, según la certificación del registrador aportada como prueba, el último asiento del registro que guarda relación con la finca es de fecha 14 de agosto de 1922 y se refiere a la inscripción de un contrato de arrendamiento celebrado entre José Toro Eíos y su esposa de una parte y la Central Pasto Viejo de la otra. En él se consigna: * * * “Se halla afecta en cuanto a la mitad indivisa a la hipoteca .... Don José Toro Eíos .... tiene inscrita a su favor la mitad indivisa .... dió en arrendamiento el expresado condominio de la mitad indivisa.”
Siendo ello así ¿cómo se explica que al vender los espo-sos Eecurd a los esposos Bustelo y éstos a los esposos Eoig en vez de referirse a condominios se describiera y vendiera *456separadamente una finca de sesenta y nueve cuerdas? Ya liemos dicho que los documentos en que tales contratos cons-tan no se lian inscrito en el registro. La explicación de tal hedió aparece de la prueba practicada así:
La propia parte demandante presentó como prueba un plano, admitido por la parte demandada, que se levantó en abril de 1912 por el Agrimensor M. Fuentes Morales. Al pie del mismo consigna el agrimensor lo que sigue:
"Plano de la finca Rosario — Pertenece: a Don José Toro Ríos la parte de 108 cuerdas y 881 milésimas de otra que se halla al Este de la línea divisoria A. B. C. y a don Miguel Bustelo y don Antonio Torres la parte de 66 cuerdas y 968 milésimas de otra que se halla al Oeste de dicha línea.”
A juzgar por el jjlano, la división fue practicada en dos porciones: una para Toro .Ríos y otra para Bustelo y Torres.
Llamado a declarar como testigo el agrimensor Fuentes reconoció el plano levantado por él y dijo que hizo el tra-bajo por orden de don José Toro Ríos quien le pagó sus ho-norarios; que el Sr. Bustelo para nada intervino; que la “línea divisoria” a que se refiere en su plano se trazó si-guiendo una línea de espeques y alambres que existía.
Y declarando como testigo el demandado Toro Ríos reco-noció cierto documento constante en un libro copiador de su propiedad, que en lo pertinente dice:
“En la Ciudad de Humacao, P. R., a los veintinueve días del ines de octubre, de una parte doña María Frías y Mandry, casada con don Luis Recurt, ambos mayores de edad y de esta vecindad y de la otra parte don José Toro Ríos de idéntica circunstancias personales, .convienen en la celebración de esta escritura, digo con-trato privado, de compromiso de división de fincas rústicas, bajo las bases siguientes:
“1. Doña María Frías se compromete a tomar la parte que a ella le corresponde de la finca llamada ‘Rosario,’ en la parte superior de la misma, de tal manera que resulta situada en la parte ■Oeste de una línea divisoria que se tirará desde el camino de An-tón Ruiz en lo más cerca posible de la colindaneia de la finca de *457.don José Rodríguez y que pasando por la parte Este de la casa, •termine en la colindancia de don Emilio Faura. Esta línea será proyectada como recta y una vez pasada la casa, se formará un triángulo hacia el Oeste o hacia el Este, según que el polígono irregular sea mayor o menor que lo que corresponda a doña María de la finca.
“2. En este mismo polígono estará también comprendido lo que •corresponda a los herederos de doña Rosario Mandry y cuyas par-ticipaciones no hubieran sido cedidas a don José Toro Ríos.
“La casa quedará en el pedazo de doña María sin retribución alguna.
“El resto de dicha finca corresponderá a su' otro condueño D. José Toro Ríos.”
Entonces fué interrogado por el abogado del demandado Roig así:
“¿En virtud del documento éste, usted sabe si estaba en pose-sión material de la parcela de la finca ésa la persona que hizo a usted el documento? — No me consta mucho, porque yo tenía cedida en arriendo la participación mía a varias Centrales, que era enton-ces la Puerto Rico Sugar Company, luego a la Borinquen Sugar ■Company y ahora a la Pasto Viejo.
“¿Pero usted sabe si en virtud del documento éste la señora -que contrató con usted estaba en posesión material de la finca?— Doña María Frías sí.”
Después de varias objeciones y excepciones, el testigo contestó la siguiente pregunta del abogado de la deman-dante, así:
“¿Sabe usted si ella tenía el título para todo el resto de la finca adjudicada a usted? — En absoluto no, yo puedo refrescar mi me-moria con la fecha en que cada uno otorgara la escritura con refe-rencia a esa finca, si es que me muestran algún documento, o algo así, pero por lo demás no recuerdo.”
Es indudable que la prueba demuestra que bubo un prin-cipio de división y que en cuanto a los condueños Toro Ríos y esposos Recurd seguramente no hubiera habido dificultad, pero la prueba también demuestra que existía otro condueño, Torres, que no intervino en el contrato — íbamos a consig-*458nar el año de su celebración, pero no aparece de los autos —entre Toro Ríos y los esposos Recurd, ni tampoco en el plano levantado por encargo de Toro Ríos en 1912. Y no es .posible dividir válidamente una finca poseída en común sin la intervención de todos los condueños.
Siendo ello así, es necesario concluir que la corte sen-tenciadora no erró al apreciar la evidencia como demostra-tiva de que el estado de indivisión de la finca “Rosario” existía y por lo tanto que la demandante había probado su condición de copropietaria de una cosa común que le-daba derecho a usar del retracto al ser, como fué enajenada en este caso, a un extraño, el demandado Roig.
Veamos ahora si la demandante puede o nó subrogarse en lugar de Roig, el comprador, dadas las condiciones en que fué celebrado el contrato de venta entre Roig y Bustelo.
En cuanto a ese extremo la corte sentenciadora, en sn opinión, dice:
“5. Y resta ahora considerar la cuestión referente a la ‘Condi-ción esencial’ que aparece en el contrato privado de 23 de diciembre de 1922 entre los esposos Bustelo-Rodríguez y Roig-Guzmán en re-lación con la linca Rosario objeto del presente pleito. Se establece por los demandados Roig como defensa especial en su contestación la expresada condición esencial que se alega nunca podría ser cum-plida por la demandante Central Pasto Viejo, Inc. Ciertamente que tal condición esencial sería imposible de ser cumplida por la demandante, porque ella depende de la acción del comprador Roig-Torrellas, y esta corte estima que tal condición esencial debe tenerse-corno no puesta en el referido contrato a los efectos de este pleito. Admitir -en casos de esta naturaleza que se aleguen como existentes, condiciones entorpecedoras del retracto, sería hacer ilusorio el de-recho que concede la ley al retrayente. Un contrato de la natura-leza e importancia del que ha dado lugar a este litigio, parece propio que se hubiera consignado con las solemnidades de una escritura pública a fin de que no pudiera levantarse duda alguna con res-pecto a la certeza de sus diferentes estipulaciones. La- prueba, pues,, en estos casos, debe ser robusta. Y parece a la corte que el cum-plimiento de tal condición esencial, dadas las circunstancias del caso, no era una verdadera causa para la venta de la finca Rosario,, *459pues nada se lia becho en ese sentido: no se ban segregado los te-rrenos de la finca Pitajaya, ni se ba otorgado la escritura pública inscribible en el registro de la propiedad, siendo de notarse en este caso que para el otorgamiento de la expresada escritura, y por ella de la fecha en que debía empezar a regir el arrendamiento, y en donde debía consignarse la condición de venta, no se hubiera espe-cificado fecha alguna y quedara así indefinida. Sin embargo, en cuanto a los terrenos de la finca Eosario el demandado Eoig Torre-lias tomó posesión de los mismos allá por diciembre de .1922, según declaró su apoderado don Antonio A. Eoig.”
Creemos que la corte de distrito fue demasiado lejos. De acuerdo con la ley, sólo podrá tener lugar el retracto cuando el condueño pueda subrogarse en lugar del comprador “con las mismas condiciones estipuladas en el contrato.” La ley garantiza los derechos de todos por igual. Es justa la preferencia que se da al condueño. Pero sería injusto que por garantizar esa preferencia, se limitara el derecho dominical de los otros condueños quedando reducido a otorgar sólo aquella clase de contratos en que la subrogación en las mis-mas condiciones fuera posible. El derecho a vender sus con-dominios en las mejores condiciones que tienen los condue-ños, es absoluto. El derecho de retracto que tienen también los condueños, está limitado por los términos mismos de la ley. Sólo en el caso de alegarse y probarse fraude, o en el de tratarse de • una condición irracional, imaginaria, fuera del comercio de los hombres, u otra situación semejante, po-dría adoptarse el criterio sustentado por el juez sentencia-dor y tenerse la condición por no puesta. Pero ése no es aquí el caso, en verdad.
Ahora bien, aunque sea como es necesario concluir que la corte de distrito erró al exponer el fundamento que tuvo para resolver el extremo esencial indicado, su error no lleva consigo la revocación de la sentencia porque ésta se sos-tiene por otro fundamento, como veremos en seguida.
La parte demandante presentó como prueba una escritura otorgada el 23 de mayo de 1923, después de iniciado este-pleito, por virtud de la cual Bustelo cedió sus derechos y *460acciones derivados del contrato por el cnal Roig. adquirió de Bustelo entre otras la propiedad de que se trata en este pleito, existiendo en diclio contrato una cláusula que dice:
“Constituye el precio o consideración de este contrato, la conve-nida suma de setenta y ocho meo cuatrocientos cuaRenta dóla-Res, repartidos en la siguiente forma: Dos mil dólares como prima o consideración por la cesión de derechos y acciones, arrendamiento y opción de compra que los cónyuges Bustelo-Rodríguez hacen a favor de la Central Pasto Viejo Incorporada, cuya cantidad dichos esposos Bustelo-Rodríguez, reciben en este acto, de contado y a su entera satisfacción, por lo que le otorgan a dicha corporación el más formal recibo y eficaz carta de pago por dicha suma;”
Bustelo tenía derecho a vender y vendió a Roig en las condiciones que considerara más ■ ventajosas para él. La Central Pasto Viejo tenía derecho a retraer siempre que pu-diera subrogarse en las mismas condiciones. En cuanto al precio en metálico, no había dificultad. La dificultad exis-tía en cuanto a la condición especial. Claramente la Central Pasto Viejo no estaba en condiciones de dar en arren-damiento a Bustelo el terreno que pertenecía a Roig, pero desde el momento en que compró a Bustelo su derecho al arrendamiento, eliminó la dificultad, y su derecho al retracto debe serle reconocido.
Examinemos, por último, la cuestión relativa a la consig-nación. El demandado apelante sostiene que no fue bien hecha, porque el valor de la propiedad vendida era superior a los doce mil dólares depositados en poder del Secretario ■ de la Corte. Ta hemos dicho que existe una diferencia en cuanto a la verdadera cabida de la finca, y si se toma por base la que indica el plano que fué aceptado por la parte demandada, la cantidad consignada parece suficiente. Hay otra circunstancia que favorece la acción tomada por la de-mandante y es que la venta de Bustelo a Roig no fija con absoluta seguridad la cabida y sujeta el precio a una men-sura del terreno que debería practicarse en el futuro. Fi-*461nalmente existe el contrato entre la demandante y Bnstelo de 23 de mayo de 1923 a que se ha hecho referencia.
Debe confirmarse la sentencia apelada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.